EXHIBIT 10(a)




Executive
Change in Control Agreement
(Tier I)


Weyerhaeuser Company







--------------------------------------------------------------------------------












Contents



--------------------------------------------------------------------------------

    
Article 1.
Term of This Agreement
1


Article 2.
Definitions
1


Article 3.
Participation and Continuing Eligibility Under This Agreement
6


Article 4.
Severance Benefits
6


Article 5.
Form and Timing of Severance Benefits
9


Article 6.
The Company’s Payment Obligation
10


Article 7.
Dispute Resolution
10


Article 8.
Outplacement Assistance
11


Article 9.
Section 409A
11


Article 10.
Successors and Assignment
11


Article 11.
Miscellaneous
12












--------------------------------------------------------------------------------












Weyerhaeuser Company
_____________________ (Executive)
Executive Change in Control Agreement (Tier I)
THIS EXECUTIVE CHANGE IN CONTROL AGREEMENT (Tier I) is made and entered into by
and between Weyerhaeuser Company (hereinafter referred to as the “Company”) and
________________________ (hereinafter referred to as the “Executive”).
WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board of Directors believes it is imperative that the Company and the Board
should be able to rely on the Executive to continue in his position, and that
the Company should be able to receive and rely on the Executive’s advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control; and
WHEREAS, should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate.
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat, or occurrence of a Change in Control of the Company,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the Company and the Executive agree as
follows:
Article 1.    Term of This Agreement
This Agreement shall commence on the Effective Date and shall terminate on
December 31, 2016; provided, however, that commencing on December 31, 2016 and
each December 31 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless, not later than thirty (30) calendar
days prior to such December 31, the Company or Executive shall have given notice
that such party does not wish to extend the term of this Agreement.
However, in the event a Change in Control occurs during the term of this
Agreement, this Agreement will remain in effect for the longer of (i)
twenty-four (24) full calendar months beyond the month in which such Change in
Control occurred or (ii) until all obligations of the Company to the Executive
hereunder have been fulfilled, and until all benefits required hereunder have
been paid to the Executive.
Article 2.    Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)    “Agreement” means this Executive Change in Control Agreement (Tier I).
(b)    “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.
(c)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


-1-

--------------------------------------------------------------------------------











(d)    “Beneficiary” means the persons or entities designated or deemed
designated by an Executive pursuant to Section 11.2.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cause” means the Executive’s:
(i)    Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
the Executive has not substantially performed the Executive’s duties;
(ii)    Conviction of a felony; or
(iii)    Willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.
For purposes of this Section 2(f), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based on: (A) authority
given pursuant to a resolution duly adopted by the Board or (B) advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
For purposes of subsections (i) and (iii) above, the Executive shall not be
deemed to be terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board) finding that in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subsection (i) or (iii) above and specifying the particulars thereof in detail.
(g)    “Change in Control” or “CIC” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:
(i)    Any Person, but excluding the Company and any subsidiary of the Company
and any employee benefits plan (or related trust) sponsored or maintained by the
Company or any subsidiary of the Company (collectively, “Excluded Persons”),
directly or indirectly, becomes the Beneficial Owner of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of the Company’s then outstanding securities with respect to the election
of directors of the Company and such ownership continues for at least a period
of thirty (30) days (with the end of such period being deemed the effective date
of the CIC); or
(ii)    During any twenty-four (24) consecutive month period, the individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority of the Board; provided, however, that except as set forth in the
following sentence, an individual who becomes a member of the Board subsequent
to the beginning of the twenty-four (24) month period shall be deemed to have
satisfied such twenty-four (24) month requirement (and be an Incumbent Director)
if such director was elected by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of


-2-

--------------------------------------------------------------------------------











the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such period) or by prior operation of
the provisions of this Section 2(g)(ii). Notwithstanding the proviso set forth
in the preceding sentence, if any such individual initially assumes office as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of directors (as such terms are used in Rule 14a‑12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, then such individual shall not be considered an Incumbent
Director. For purposes of this Section 2(g)(ii), if at any time individuals who
initially assumed office as a result of or in connection with an arrangement or
understanding between the Company and any Person (an “Entity Designee”)
constitute at least one-half (1/2) of the Board, none of such Entity Designees
shall be considered Incumbent Directors from that time forward; or
(iii)    There is consummated:
(A)    a plan of complete liquidation of the Company; or
(B)    a sale or disposition of all or substantially all the Company’s assets in
one or a series of related transactions; or
(C)    a merger, consolidation, or reorganization of the Company or the
acquisition of outstanding Common Stock and as a result of or in connection with
such transaction (1) thirty-five percent (35%) or more of the outstanding Common
Stock or the voting securities of the Company outstanding immediately prior
thereto or the outstanding shares of common stock or the combined voting power
of the outstanding voting securities of the surviving entity are owned, directly
or indirectly, by any other corporation or Person other than (x) an Excluded
Person or (y) a Person who is, or if such Person beneficially owned five percent
(5%) or more of the outstanding Common Stock would be, eligible to report such
Person’s beneficial ownership on Schedule 13G pursuant to the rules under
Section 13(d) of the Exchange Act or (z) a Person that has entered into an
agreement with the Company pursuant to which such Person has agreed not to
acquire additional voting securities of the Company (other than pursuant to the
terms of such agreement), solicit proxies with respect to the Company’s voting
securities or otherwise participate in any contest relating to the election of
directors of the Company, or take other actions that could result in a Change in
Control of the Company; provided that this exclusion shall apply only so long as
such agreement shall remain in effect, or (2) the voting securities of the
Company outstanding immediately prior thereto do not immediately after such
transaction continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation, or reorganization.
(h)
“Code” means the United States Internal Revenue Code of 1986, as amended.

(i)    “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
(j)    “Company” means Weyerhaeuser Company, a Washington corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 10.
(k)    “Disability” shall have the meaning ascribed to it in the Company’s
Retirement Plan for Salaried Employees, or in any successor to such plan.


-3-

--------------------------------------------------------------------------------











(l)    “Effective Date” means the later of January 1, 2014 and the date this
Agreement is fully executed by the parties hereto.
(m)    “Effective Date of Termination” means the date on which a Qualifying
Termination occurs that triggers the payment of Severance Benefits hereunder.
(n)    “Equity Awards” means any awards made from time to time to the Executive
of options to purchase the Company’s common stock (“Options”), restricted shares
of the Company’s common stock, stock appreciation rights (“SARs”), stock units
denominated in units of the Company’s common stock, performance shares, dividend
equivalents, or other incentive awards payable in shares of the Company’s common
stock under the terms of the LTIP.
(o)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
(p)    “Executive” means a key executive of the Company who has been presented
with and signed this Agreement.
(q)    “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence of any one or more of the following events:
(i)    A material reduction in the Executive’s authority, duties, or
responsibilities existing immediately prior to the CIC;
(ii)    Within two (2) years following a Change in Control, and without the
Executive’s consent, the Company’s requiring the Executive to be based at a
location that is at least fifty (50) miles farther from the Executive’s primary
residence immediately prior to a Change in Control than is such residence from
the Company’s headquarters immediately prior to a Change in Control, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business obligations as of the Effective Date;
(iii)    A material reduction by the Company of the Executive’s Base Salary as
in effect immediately prior to the CIC;
(iv)    A material reduction in the benefits coverage in the aggregate provided
to the Executive immediately prior to the CIC; provided, however, that
reductions in the level of benefits coverage shall not be deemed to be “Good
Reason” if the Executive’s overall benefits coverage is substantially consistent
with the average level of benefits coverage of other executives who have
positions commensurate with the Executive’s position at the acquiring company;
(v)    A material reduction in the Executive’s level of participation, including
the Executive’s target-level opportunities, in any of the Company’s short-
and/or long-term incentive compensation plans in which the Executive
participates as of the Effective Date (for this purpose a material reduction
shall be deemed to have occurred if the aggregate “incentive opportunities” are
reduced by ten percent (10%) or more); or a material increase in the relative
difficulty of the measures used to determine the payouts under such plans;
provided, however, that reductions in the levels of participation or increase in
relative difficulty of payout measures shall not be deemed to be “Good Reason”
if the Executive’s reduced level of participation or difficulty of measures in
each such program remains substantially consistent with the level of
participation or difficulty of the measures of some or all other executives who


-4-

--------------------------------------------------------------------------------











have positions commensurate with the Executive’s position at the acquiring
company; or
(vi)    The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10.
Under this Agreement, Good Reason shall not be deemed to exist unless a “Change
in Control” has occurred within the time frame described in Section 4.2.
Moreover, in no event shall the Executive’s resignation be for Good Reason
unless (A) an event set forth above shall have occurred and the Executive
provides the Company with written notice thereof within thirty (30) days after
the Executive has knowledge of the occurrence or existence of such event, which
notice specifically identifies the event that the Executive believes constitutes
Good Reason, and (B) the Company fails to correct the event so identified in all
material respects within thirty (30) days after receipt of such notice.
(r)    “LTIP” means the Weyerhaeuser Company 2013 Long-Term Incentive Plan, the
Weyerhaeuser Company 2004 Long-Term Incentive Plan or any predecessor or
successor long-term incentive plan under which Equity Awards have or may be
granted to the Executive from time to time.
(i)
“Non-Competition and Release Agreement” is an agreement, in substantially the
form attached hereto in Annex A, executed by and between the Executive and the
Company as a condition to the Executive’s receipt of the benefits described in
Section 4.3.

(j)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(i)    “Qualifying Termination” means any of the events described in
Section 4.2, the occurrence of which triggers the payment of Severance Benefits
under Section 4.3.
(ii)    “Retirement” shall mean early or normal retirement under the Company’s
Retirement Plan for Salaried Employees.
(iii)    “Severance Agreement” means the Executive Severance Agreement between
the Company and the Executive, as such agreement may be amended, supplemented or
otherwise modified from time to time, or, if such agreement is no longer in
effect, any successor agreement thereto.
(iv)    “Severance Benefits” means the Severance Benefits associated with a
Qualifying Termination, as described in Section 4.3.


-5-

--------------------------------------------------------------------------------











Article 3.    Participation and Continuing Eligibility Under This Agreement
3.1    Participation. Subject to Section 3.2, as well as the remaining terms of
this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.
3.2    Removal From Coverage. In the event the Executive’s job classification is
reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal. Removals occurring within two
(2) years after a CIC, shall be null and void for purposes of this Agreement.
Article 4.    Severance Benefits
4.1    Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits if:
(a)    the Executive’s employment with the Company shall end for any reason
specified in Section 4.2; and
(b)    solely with respect to termination of Executive’s employment pursuant to
4.2(a), the Executive is not (i) offered employment by the Company or any
subsidiary or affiliate of the Company whether in a salaried, hourly, temporary,
or full-time capacity, or (ii) offered a contract to serve as a consultant or
contractor by the Company or any subsidiary or affiliate of the Company, or
(iii) offered employment or a contract to serve as a consultant or contractor by
an entity acquiring the Company.
Receipt of Severance Benefits shall disqualify the Executive from eligibility to
receive any other severance benefits from the Company, including, without
limitation, those under the Severance Agreement.
4.2    Qualifying Termination. The occurrence of any one or more of the
following events within twenty-four (24) full calendar months following the
effective date of a CIC of the Company shall trigger the payment of Severance
Benefits to the Executive under this Agreement:
(a)    An involuntary termination of the Executive’s employment by the Company,
authorized by the Company’s Senior Vice President of Human Resources, for
reasons other than for Cause, mandatory Retirement under the Company’s
applicable policies, or the Executive’s death, Disability, or voluntary
termination of employment (including voluntary Retirement) without Good Reason;
or
(b)    a voluntary termination by the Executive for Good Reason.
4.3    Description of Severance Benefits. In the event that the Executive
becomes entitled to receive Severance Benefits (and further contingent on the
proper execution of the Non-Competition and Release Agreement as set forth in
Section 4.8), as provided in Sections 4.1 and 4.2, the Company shall pay to the
Executive and provide him with the following:
(a)    An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
Effective Date of Termination.


-6-

--------------------------------------------------------------------------------











(b)    An amount equal to three (3) times the Executive’s target annual bonus
established for the bonus plan year in which the Executive’s Effective Date of
Termination occurs (or, if higher, the target annual bonus established for the
bonus plan year in which the CIC occurs).
(c)    An amount equal to the Executive’s unpaid Base Salary and accrued
vacation pay through the Executive’s last day of work.
(d)    An amount equal to the Executive’s unpaid actual annual bonus, paid for
the plan year in which the Executive’s Effective Date of Termination occurs,
multiplied by a fraction, the numerator of which is the number of days completed
in the then-existing fiscal year through the Effective Date of Termination and
the denominator of which is three hundred sixty-five (365). Any payments
hereunder are in lieu of any bonuses otherwise payable under the Company’s
applicable annual incentive plans.
(e)    A lump sum payment of seventy-five thousand dollars ($75,000) (net of
required payroll and income tax withholding) in order to assist the Executive in
paying for replacement health and welfare coverage for a reasonable period
following the Executive’s Effective Date of Termination.
(f)    Full vesting of the Executive’s benefits under any and all supplemental
retirement plans in which the Executive participates. For purposes of
determining the amount of an Executive’s benefits in such plans, such benefits
shall be calculated under the assumption that the Executive’s employment
continued following the Effective Date of Termination for three (3) full years
(i.e., three (3) additional years of age and service credits shall be added);
provided, however, that for purposes of determining “final average pay” under
such programs, the Executive’s actual pay history as of the effective date of
termination shall be used. Payout of such amounts shall occur at the time
established under such plans.
To the extent that the Executive is subject to a reduction of such benefits due
to application of any early retirement provisions, the three (3) additional
years of age shall be incorporated in the early retirement reduction calculation
so as to offset such reduction. Also, three (3) additional years of age, but not
any additional service, shall be used to determine the Executive’s eligibility
for early retirement benefits.
(g)    Unless otherwise provided in the instrument evidencing the Equity Award
or in a written employment or other agreement between the Executive and the
Company and subject to the requirements of Section 409A of the Code, to the
extent applicable:
(i)    Full vesting of any Equity Awards, which shall become immediately
exercisable and remain exercisable throughout their entire term;
(ii)    Termination or lapsing of any restriction periods and restrictions
imposed on such Equity Awards that are not performance based;
(iii)    Termination or lapsing of any restriction or other conditions
applicable to any such Equity Awards and such Equity Awards shall become free of
all restrictions, limitations or conditions and become fully vested and
transferable to the full extent of the original grant; and
(iv)    Recognition of the target payout opportunities attainable under all
outstanding Equity Awards that are performance-based, which Equity Awards shall
be deemed to


-7-

--------------------------------------------------------------------------------











have been fully earned for the entire performance periods and restrictions on
such Equity Awards shall lapse and such Equity Awards shall be immediately
settled or distributed.
4.4    Termination for Disability. Following a CIC of the Company, if the
Executive’s employment is terminated due to Disability, no compensation or
benefits shall be payable under this Agreement and the Executive shall instead
receive his Base Salary through the Effective Date of Termination, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s disability and other applicable compensation and benefits plans
and programs then in effect.
4.5    Termination for Retirement or Death. Following a CIC of the Company, if
the Executive’s employment is terminated by reason of his death or voluntary
Retirement other than for Good Reason, no compensation or benefits shall be
payable under this Agreement and the Executive’s benefits shall instead be
determined in accordance with the Company’s retirement and other applicable
compensation and benefits plans and programs then in effect.
4.6    Termination for Cause or by the Executive Other Than for Good Reason or
Retirement. Following a CIC of the Company, if the Executive’s employment is
terminated either (i) by the Company for Cause or (ii) by the Executive (other
than for Disability or death) and other than for Good Reason, no compensation or
benefits shall be payable under this Agreement and the Executive’s benefits
shall instead be determined in accordance with the Company’s applicable
compensation and benefits plans and programs then in effect.
4.7    Notice of Termination. Any termination by the Company or by the Executive
for Good Reason under this Article 4 shall be communicated by a Notice of
Termination, which shall be delivered to the Executive (or to the Senior Vice
President, Human Resources, as applicable) no later than the Effective Date of
Termination, unless the Executive is terminated for Cause, in which case no
Notice of Termination is required. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
4.8    Delivery of Non-Competition and Release Agreement. The payment of
Severance Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive or promptly following the Company’s receipt of a Notice of
Termination from the Executive. The Non-Competition and Release Agreement shall
be deemed effective upon the expiration of the required waiting periods under
applicable state and/or federal laws as more specifically described therein.
To support the enforcement of the Non-Competition and Release Agreement, the
parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary that has been built into the severance formula in
Section 4.3.
4.9    Removal From Representative Boards. In the event the terminating
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in Section
4.3 the Executive shall immediately resign such position upon Executive’s
termination of employment with the Company and in any event by the deadline for
returning the Non-Competition and Release Agreement described in Section 4.8,
unless specifically requested in writing by the Company otherwise.


-8-

--------------------------------------------------------------------------------











Article 5.    Form and Timing of Severance Benefits
5.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 4.3(a), 4.3(b), 4.3(c) and 4.3(e) shall be paid in cash to the
Executive in a single lump sum, subject to the Non-Competition and Release
Agreement referred to in Section 4.8, as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from the
later of the Effective Date of Termination and the successful expiration of the
waiting periods described in Section 4.8 and in no event later than the payment
deadline for short-term deferrals under Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision). The Severance Benefit described in Section 4.3(d) shall be
paid in cash to the Executive in a single lump sum, subject to the
Non-Competition and Release Agreement described in Section 4.8, as soon as
practicable following the end of the year in which the Executive’s Effective
Date of Termination occurs and in no event later than the payment deadline for
short-term deferrals under Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision), subject to any deferral election by the Executive under an available
deferred compensation plan that is applicable to such amount.
5.2    Withholding of Taxes. The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).


-9-

--------------------------------------------------------------------------------











Article 6.    The Company’s Payment Obligation
6.1    Payment Obligations Absolute. Except as provided in this Article 6 and
Article 7, the Company’s obligation to make the payments and the arrangements
provided for hereof shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right that the Company may have
against the Executive or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Except as provided in this
Article 6 and in Article 7, each and every payment made hereunder by the Company
shall be final, and the Company shall not seek to recover all or any part of
such payment from the Executive or from whosoever may be entitled thereto, for
any reasons whatsoever.
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.
6.2    Contractual Rights to Benefits. Subject to Article 1 and Sections 3.2 and
6.3, this Agreement establishes and vests in the Executive a contractual right
to the benefits to which he may become entitled hereunder. However, nothing
herein contained shall require or be deemed to require, or prohibit or be deemed
to prohibit, the Company to segregate, earmark, or otherwise set aside any funds
or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder.
6.3    Forfeiture of Severance Benefits and Other Payments. Notwithstanding any
other provision of this Agreement to the contrary, if it is determined by the
Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.
Article 7.    Dispute Resolution
7.1    Claims Procedure. The Executive may file a written claim with the
Company’s Senior Vice President of Human Resources, who shall consider such
claim and notify the Executive in writing of his or her decision with respect
thereto within ninety (90) days (or within such longer period not to exceed one
hundred eighty (180) days, as the Senior Vice President of Human Resources
determines is necessary to review the claim, provided that the Senior Vice
President of Human Resources notifies the Executive in writing of the extension
within the original ninety (90) day period). If the claim is denied, in whole or
in part, the Executive may appeal such denial to the Committee, provided the
Executive does so in writing within sixty (60) days of receiving the
determination by the Senior Vice President of Human Resources. The Committee
shall consider the appeal and notify the Executive in writing of its decision
with respect thereto within sixty (60) days (or within such longer period not to
exceed one hundred twenty (120) days as the Committee determines is necessary to
review the appeal, provided that the Committee notifies the Executive in writing
of the extension within the original sixty (60) day period).
7.2    Finality of Determination. The determination of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.


-10-

--------------------------------------------------------------------------------











Article 8.    Outplacement Assistance
Following a Qualifying Termination (as described in Section 4.2) the Executive
shall be reimbursed by the Company for the costs of all outplacement services
incurred by the Executive within the two (2) year period after the Effective
Date of Termination; provided, however, that the total reimbursement shall be
limited to twenty thousand dollars ($20,000) and shall be completed by the end
of the calendar year in which such two (2) year period expires.
Article 9.    Section 409A
The Severance Benefits and reimbursements payable in cash to the Executive under
this Agreement (including, without limitation, the Severance Benefits described
in Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d) and 4.3(e) of this Agreement) are
intended to comply with the “short term deferral” exception specified in Treas.
Reg. § 1.409A-1(b)(4) (or any successor provision), or otherwise be excepted
from coverage under Section 409A of the Code (“Section 409A”). Notwithstanding
the foregoing, to the extent an exception is not available and the Executive
must be treated as a “specified employee” within the meaning of Section 409A,
any such amounts due to the Executive on or within the six (6) month period
following the Executive’s separation from service (as defined for purposes of
Section 409A) will accrue during such six (6) month period to the extent
required by Section 409A and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of the Executive’s
separation from service; provided, however, that such payments will be paid
earlier, at the times and on the terms set forth in the applicable provisions of
this Agreement, if the Company reasonably determines that the imposition of
additional tax under Section 409A will not apply to an earlier payment of such
payments. In addition, this Agreement will be interpreted, operated, and
administered by the Company to the extent deemed reasonably necessary to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Executive under Section 409A, including any temporary or final Treasury
regulations and guidance promulgated thereunder.
Article 10.    Successors and Assignment
10.1    Successors to the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company or of
any division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effective date of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to compensation from the Company
in the same amount and on the same terms as he would be entitled to hereunder if
he had terminated his employment with the Company voluntarily for Good Reason.
For the purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Effective Date of Termination.
10.2    Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by each Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.


-11-

--------------------------------------------------------------------------------











Article 11.    Miscellaneous
11.1    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, prior to the effective date of a CIC, may be
terminated by either the Executive or the Company at any time, subject to
applicable law.
11.2    Beneficiaries. The Executive may designate one or more persons or
entities as the primary and contingent Beneficiaries of any Severance Benefits
owing to the Executive under this Agreement. Such designation must be in the
form of a signed writing acceptable to the Committee and pursuant to such other
procedures as the Committee may decide. If no such designation is on file with
the Company at the time of the Executive’s death, or if no designated
Beneficiaries survive the Executive for more than fourteen (14) days, any
Severance Benefits owing to the Executive under this Agreement shall be paid to
the Executive’s estate.
11.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
11.4    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
11.5    Modification. Except as provided in Article 1 and Section 3.2, no
provision of this Agreement may be modified, waived, or discharged following a
CIC unless such modification, waiver, or discharge is agreed to in writing and
signed by the Executive and by an authorized member of the Committee, or by the
respective parties’ legal representatives and successors.
11.6    Effect of Agreement. This Agreement shall completely supersede and
replace any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the Severance Agreement, and is in lieu of any notice requirement,
policy, or practice. As such, the Severance Benefits described herein shall
serve as the Executive’s sole recourse with respect to termination of employment
by the Company following a CIC. In addition, Severance Benefits shall not be
counted as “compensation,” or any equivalent term, for purposes of determining
benefits under other agreements, plans, provisions, or practices owing to the
Executive from the Company, except to the extent expressly provided therein.
Except as otherwise specifically provided for in this Agreement, the Executive’s
rights under all such agreements, plans, provisions, and practices continue to
be subject to the respective terms and conditions thereof.
11.7    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.
Weyerhaeuser Company        Executive
By:         By:     
Its:         Name:     
Date:         Date:     


-12-

--------------------------------------------------------------------------------












ANNEX A


NON-COMPETITION AND RELEASE AGREEMENT
FOR THE EXECUTIVE CHANGE IN CONTROL AGREEMENT (TIER I)


1.
Parties.



The parties to this Non-Competition and Release Agreement are:
____________________ (“Executive”) and WEYERHAEUSER COMPANY, a Washington
corporation, and all successors thereto (“Company”).


2.
Date.



The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is ______________, 20____ (the “Date of this Agreement”).


3.
Recitals.



Executive’s employment with Company is ending. Executive is a participant in the
Weyerhaeuser Company Executive Change in Control Agreement (Tier I) (“CIC
Agreement”) and is eligible for Severance Benefits under the CIC Agreement on
condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.


4.
Defined Terms.



When defined terms from the CIC Agreement are used herein, they shall have the
same definitions as provided in Article 2 of the CIC Agreement.


5.
Termination of Employment.



Effective ______________, 20____, Executive’s employment with Company shall
terminate (“Termination Date”). As of the Termination Date, Executive resigns
any and all board of director seats Executive occupied as a Company
representative.


6.
Payments.



Upon expiration of the Revocation Period, defined below, without exercise of the
right to revoke, Executive shall receive or be entitled to receive the Severance
Benefits and other payments to the extent set forth in the CIC Agreement. Such
payments shall be subject to all terms and conditions of the CIC Agreement,
including, but not limited to, the forfeiture provisions of Section 6.3 thereof.


7.
Release.



Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company,


A-1

--------------------------------------------------------------------------------











and each of them, from any and all claims, liability, demands, rights, damages,
costs, attorneys’ fees, and expenses of whatever nature, that exist as of the
date of execution of this Release Agreement, whether known or unknown, foreseen
or unforeseen, asserted or unasserted, including, but not limited to, all claims
arising out of Executive’s employment and/or Executive’s termination from
employment, and including all claims arising out of applicable state and federal
laws, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974, state and federal Family Leave Acts, and any other
applicable tort, contract, or other common law theories.


8.
Confidentiality Agreement.



8.1    Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products;
(ii) research and development or investigations related to prospective products;
(iii) proprietary software, inventions, and systems; (iv) suppliers or
customers; (v) cost information, profits, sales information and accounting and
unpublished financial information; (vi) business and marketing plans and
methods; and (vii) any other information not generally known to the public that
, if misused or disclosed to a competitor, could reasonably be expected to
adversely affect Company.


8.2    Nondisclosure of Confidential Information. Executive acknowledges that
the Confidential Information is a special, valuable, and unique asset of
Company. Executive agrees to keep in confidence and trust all Confidential
Information for so long as such information (i) is not generally known to the
public or to persons outside Company who could obtain economic value from its
use and (ii) is subject to efforts by Company that are reasonable under the
circumstances to maintain its secrecy. Executive agrees that Executive shall not
directly or indirectly use the Confidential Information for the benefit of
Executive or any other person or entity.


9.
Nonsolicitation.



9.1     Nonsolicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.


9.2    Nonsolicitation of Customers and Vendors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive shall not
directly or indirectly solicit or attempt to induce any customer, vendor, or
supplier of Company to end its relationship with Company and/or conduct business
with Executive or any entity in which Executive has a financial interest.




A-2

--------------------------------------------------------------------------------











10.
Noncompetition.



Executive agrees that for a period of two (2) years following the Termination
Date, Executive shall not directly or indirectly, whether as an employee,
officer, director, shareholder, agent, or consultant, engage or participate in
any business that competes with Company, provided that nothing in this
Section 10 shall preclude Executive from (i) performing any services on behalf
of an investment banking, commercial banking, auditing, or consulting firm or
(ii) investing five percent (5%) or less in the common stock of any publicly
traded company, provided such investment does not give Executive the right or
ability to control or influence the policy decisions of any competing business.


11.
Review and Rescission Rights.



Executive has forty-five (45) days from the Date of this Agreement (the “Review
Period”) within which to decide whether to sign this Release Agreement. If
Executive signs this Release Agreement, Executive may revoke this Release
Agreement if, within seven (7) days after signing (the “Revocation Period”),
Executive delivers notice in writing to an Executive Compensation Manager of
Company.


This Release Agreement will not become effective, and the Severance Benefits
dependent on the execution of this Release Agreement will not become payable,
until this Release Agreement is signed, the Revocation Period expires, and
Executive has not exercised the right to revoke this Release Agreement.


Executive may sign this Release Agreement prior to the end of the forty-five
(45) day Review Period, thereby commencing the seven (7) day Revocation Period.
Whether Executive decides to sign before the end of the Review Period is
entirely up to Executive.     


Executive will receive the same severance payments regardless of when Executive
signs this Release Agreement, as long as Executive signs prior to the end of the
Review Period and does not revoke this Release Agreement.
    
Executive acknowledges that Executive’s release of rights is in exchange for
Severance Benefits to which Executive otherwise legally would not be entitled.


12.
Advice of Counsel.



Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.


13.
Disputes.



Any dispute or claim that arises out of or relates to this Release Agreement
shall be resolved in accordance with the provisions of Article 7 of the CIC
Agreement. Notwithstanding the provisions of this Section 13, any claim by
Company for injunctive relief under the provisions of Section 8, 9, or 10
herein, or any subparts thereof, shall not be subject to the terms of this
Section 13.




A-3

--------------------------------------------------------------------------------











14.
Governing Law; Venue.



To the extent not preempted by the laws of the United States, Washington law
governs this Release Agreement, notwithstanding its choice of law rules. Each of
the parties submits to the exclusive jurisdiction of any state or federal court
sitting in King County, Washington in any action or dispute arising out of or
relating to this Release Agreement and agrees that all claims in respect of such
action or dispute may be heard and determined in any such court. Each party also
agrees not to bring any action or proceeding arising out of or relating to this
Release Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or dispute so brought and
waives any bond, surety, or other security that might be required of any other
party with respect thereto.


15.
Entire Agreement.



All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in this Release Agreement. All prior and
contemporaneous conversations, negotiations, agreements, representations,
covenants, and warranties concerning the subject matter of this Release
Agreement are merged into this Release Agreement. This is an integrated
agreement.


16.
Miscellaneous.



The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.


17.
Severability.



Executive agrees that each provision in this Release Agreement will be treated
as a separate and independent clause, and the enforceability of any one clause
will in no way impair the enforceability of any of the other clauses in this
Release Agreement. Moreover, if one or more of the provisions contained in this
Release Agreement, whether for the benefit of Executive or Company, are for any
reason held to be excessively broad as to scope, activity, or subject so as to
be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.


18.
Section and Paragraph Titles.



Section and paragraph titles in this Release Agreement are used for convenience
only and are not intended to and shall not in any way enlarge, define, limit, or
extend the rights or obligations of the parties or affect the interpretation of
this Release Agreement.




A-4

--------------------------------------------------------------------------------











WEYERHAEUSER COMPANY




By:                                Date:    _________________




Title:                            




[Name]________________________________




______________________________________        Date:    _________________




A-5